Citation Nr: 1448034	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  07-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
 
(The issue of entitlement to additional death pension benefits for the period from March 1, 2009, through December 31, 2011, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1941 to October 1943; he passed away in June 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for the cause of the Veteran's death.

In April 2009, the Board issued a decision affirming the RO's decision, and declining to reopen the previously denied claim.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court).  A Memorandum Decision issued in August 2011 vacated the Board's denial and remanded the matter for further consideration.  

The appellant testified at an October 2008 hearing held before a Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  The law requires that the Veterans Law Judge who conducted the hearing must participate in the decision on the appeal.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  As that is not possible in this case, the appellant was offered an opportunity for a new hearing in December 2011 correspondence.  In reply, she stated that she did not desire a new hearing.

In September 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence of record establishes that it is at least as likely as not that the Veteran had PTSD that caused him to develop hypertension and heart disease and, ultimately, caused his death.

CONCLUSION OF LAW

Service-connected PTSD was a causal factor in the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for the cause of the Veteran's death, any error by VA in complying with the requirements of VCAA is moot.

II.  Cause of Death

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The Board's September 2012 remand found that the record establishes service connection for PTSD for purposes of considering whether the appellant's claim of entitlement to service connection for the cause of the Veteran's death is warranted.  It remanded the claim to obtain evidence on the question of whether PTSD caused or substantially contributed to the Veteran's death.

The September 2012 remand was necessary in light of conflicting information in the record.  The Board noted that the June 2004 death certificate lists acute myocardial infarction due to acute congestive heart failure, due to acute renal failure, as the immediate causes of the Veteran's death, and lists pneumonia, dementia, and PTSD as significant conditions contributing to death.  However, the doctor who completed the death certificate filed a June 2004 death summary at the VA hospital in which PTSD was not listed as a diagnosis and was not indicated to play any role in the Veteran's death. 

On remand, a VA opinion was obtained in November 2012, and a July 2012 private opinion with a December 2012 addendum has also been added to the record.  Both of these opinions reflect familiarity with the Veteran's pertinent medical history.  The VA examiner opined that the Veteran's death is less likely than not proximately due to or the result of his PTSD.  The examiner's rationale was that there was no clear relationship between PTSD and the development of any of the conditions leading to the Veteran's cause of death or his medical condition prior to his death.  The VA examiner noted that the listing of PTSD on the death certificate was for completeness in listing his medical and psychological conditions at the time of his death and was not meant to reflect that PTSD caused his death.  

The private doctor identified himself as a board-certified physician in internal medicine, psychiatry, and forensic psychiatry.  He noted that he received his information from the appellant, the Veteran's death certificate, and the Veteran's VA medical records.  He provided a detailed description of the Veteran's pertinent military history and his post-service medical and psychiatric history and opined "to a reasonable degree of medical certainty that it is more likely than not that [the Veteran] suffered from PTSD and that his PTSD was caused by his combat experiences during WWII and that the severe chronic PTSD caused him to develop hypertension and heart disease, which claimed his life."  The examiner cited medical studies linking PTSD to the development of hypertension and heart disease with additional mortality and linking cardiovascular manifestations of PTSD to military service.  He also cited well-established medical doctrine stating that the etiology of congestive heart failure is often the result of hypertension, with or without coronary artery disease.  He linked this evidence to the facts of the Veteran's case.

The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds that both opinions were provided by individuals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Both physicians demonstrated their familiarity with the facts of the Veteran's case and cited pertinent medical principles to support their conclusions.  The Board ultimately finds that the private opinion is at least as probative as the VA examiner's opinion, as it contains a thorough rationale that includes both citations to the facts of the Veteran's case and discussion and application of relevant medical principles and literature.  For this reason, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.
 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


